U.S. Silver Corporation 2702-401 Bay Street P.O. Box 136 Toronto, ON, M5H 2Y4 Tel.: 416.907.5501 Fax.: 647.722.9652 June 25, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn: Paul Dudek Re: U.S. Silver Corporation Request to Withdraw Registration Statement on Form 40-F (SEC File No. 001-35474),Filed March 26, 2012 VIA EDGAR Ladies and Gentlemen: The undersigned registrant (the “Registrant”) hereby requests withdrawal of its registration statement on Form 40-F (SEC File No. 001-35474) filed with the Securities and Exchange Commission on March 26, 2012. Please contact Richard Raymer at Dorsey & Whitney LLP, counsel to the Registrant, at 416-367-7388 with any questions. Sincerely, U.S. Silver Corporation /s/ Christopher J. Hopkins Christopher J. Hopkins Chief Financial Officer cc: Richard B. Raymer, Dorsey & Whitney LLP
